07/27/2021


             IN THE SUPREME COURT OF THE STATE OF MONTA                          LLD   Case Number: PR 06-0544


                                        PR 06-0544
                                                                              JUL 27 202i
                                                                            Bowen Greenwood
                                                                                             Court
                                                                          Clerk of Suprerne
 IN RE PETITION OF ELIZABETH L. MARTYN                                       State of A./lantana

 FOR REINSTATEMENT TO ACTIVE STATUS IN                                     ORDER
 THE BAR OF MONTANA



       Elizabeth L. Martyn has petitioned the Court for reinstatement to active status in the
State Bar of Montana. Martyn was placed on inactive status on September 1 1, 2020, for
failing to comply with the Rules for Continuing Legal Education for the reporting year
ending March 31, 2021. Attached to the Petition is a letter from the State Bar stating that
Martyn has now completed all CLE requirements for that reporting year. The Petition
states that Martyn is not currently subject to disciplinary proceedings and has not
committed any acts or omissions sanctionable under the Rules of Professional Conduct
while on inactive status. Good cause appearing,
       IT IS HEREBY ORDERED that the petition of Elizabeth L. Martyn for
reinstatement to active status in the State Bar of Montana is GRANTED. Upon payment
of any remaining dues, fees, and the state license tax to the State Bar of Montana, Martyn
shall be reinstated.
       The Clerk is directed to provide copies of this order to the Petitioner and the State
Bar of Montana.
                       \1-
                         )
       DATED this        Clay of July, 2021.